Case 1:21-cr-00106-TJK Document 34 Filed 08/02/21 Page 1 of 1
NOTICE OF APPEARANCE IN A CRIMINAL CASE

CLERK’S OFFICE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
WASHINGTON, D.C. 20001

UNITED STATES OF AMERICA

vs. Criminal Number 21-CR-00106

Joshua Calvin Hughes
(Defendant)

 

TO: ANGELA CAESAR, CLERK
YOU ARE HEREBY NOTIFIED THAT | APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.

| AM APPEARING IN THIS ACTION AS: (Please check one)

[=] CUA TF we)

g

A
a V (7 =. \ (Signature)

\
\

ERAL PUBLIC DEFENDER

  

PLEASE PRINT THE FOLLOWING INFORMATION:

Palmer Hoovestal (Bar No. Pending)

 

 

 

 

(Attorney & Bar ID Number)
Hoovestal Law Firm
(Firm Name)
608 Lincoln Rd. West
(Street Address)
Helena, MT 59602
(City) (State) (Zip)

406-457-0970

(Telephone Number)

 
